Name: 85/150/EEC: Council Decision of 18 February 1985 concerning the conclusion of the Agreement between the European Economic Community and the Kingdom of Sweden on three concerted action projects in the field of hearing impairment, thrombosis and disabilities, and that of nutrition
 Type: Decision
 Subject Matter: Europe;  research and intellectual property;  health
 Date Published: 1985-02-26

 Avis juridique important|31985D015085/150/EEC: Council Decision of 18 February 1985 concerning the conclusion of the Agreement between the European Economic Community and the Kingdom of Sweden on three concerted action projects in the field of hearing impairment, thrombosis and disabilities, and that of nutrition Official Journal L 058 , 26/02/1985 P. 0026 Spanish special edition: Chapter 16 Volume 1 P. 0223 Portuguese special edition Chapter 16 Volume 1 P. 0223 *****COUNCIL DECISION of 18 February 1985 concerning the conclusion of the Agreement between the European Economic Community and the Kingdom of Sweden on three concerted action projects in the field of hearing impairment, thrombosis and disabilities, and that of nutrition (85/150/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 82/616/EEC of 17 August 1982 adopting a sectoral research and development programme of the European Economic Community in the field of medical and public health research - concerted action (1982 to 1986) (1), and in particular Article 7 (1) thereof, Having regard to the draft Decision submitted by the Commission, Whereas, pursuant to Article 7 (2) of Decision 82/616/EEC, the Commission has negotiated an Agreement with the Kingdom of Sweden with a view to associating it partly with this programme; whereas it is necessary to approve that Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement concluded between the European Economic Community and the Kingdom of Sweden on three concerted action projects in the field of hearing impairment, thrombosis and disabilities, and that of nutrition, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby auhorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 18 February 1985. For the Council The President G. ANDREOTTI (1) OJ No L 248, 24. 8. 1982, p. 12.